Citation Nr: 0509505	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-17 475	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a headache disability prior to October 14, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
a headache disability beginning October 14, 1999.

3.  Entitlement to an effective date earlier than October 14, 
1999, for the assignment of a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1971 to June 1991.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina that 
increased the appellant's disability rating for his headache 
disability from 10 to 50 percent, effective October 14, 1999, 
granted the appellant's claim of entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability and assigned an effective date 
of October 14, 1999 for the TDIU.  

During the pendency of the appeal, the RO increased the 
appellant's headache disability evaluation from 10 percent to 
50 percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Because the appellant filed his 
appeal before the 50 percent rating was made effective, the 
Board still has jurisdiction of the appeal for a rating in 
excess of 10 percent for migraine headaches prior to October 
14, 1999.  Id.  Moreover, although a 50 percent rating is the 
highest rating for migraine headaches provided in the VA 
Schedule for Rating Disabilities, the issue of entitlement to 
a rating in excess of 50 percent for headaches, including on 
an extraschedular basis, remains in appellate status, as the 
appellant has indicated that the 50 percent rating has not 
satisfied his appeal.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996) (the question of extraschedular rating is a component 
of the veteran's claim for an increased rating).

The appellant contends that his entitlement to TDIU should be 
effective from June 1991.  The Board notes that, in January 
1991, the appellant's claim for TDIU, among others, was 
denied by the RO.  He was informed of that rating decision, 
and initiated the appeal process but did not ever submit a 
substantive appeal.  The January 1999 rating decision is, 
therefore, final.  (No collateral attack of that rating 
decision has been initiated.  If the appellant wishes to 
initiate any such collateral attack, he should notify the 
RO.)

In July 2004, a Board hearing was held in Washington, DC 
before the undersigned acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

At that Board hearing, the appellant submitted additional 
argument pertaining to his disability claims.  The appellant 
also waived review of the evidence by the agency of original 
jurisdiction in a written statement submitted on the same 
day, and therefore referral to the RO of evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

In March 2000, the Board remanded four increased rating 
issues to the RO for additional development.  After 
completing the directed development, the RO issued a 
Supplemental Statement of the Case (SSOC) that addressed 
those four issues in March 2004; the RO increased the lumbar 
spine and cervical spine evaluations to 60 percent each and 
continued the pes planus and lichens planus evaluations as 10 
percent and zero percent, respectively.  The appellant 
submitted a written statement to the RO, in April 2004, in 
which he stated that the RO's action had satisfied his 
appeals as to those four issues.  Therefore, the Board 
considers those four increased rating issues to be withdrawn.  
See 38 C.F.R. § 20.204.

Finally, the Board notes that, in a March 2003 rating 
decision, the RO denied entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another person or on account of being housebound.  As the 
appellant has apparently neither initiated nor completed an 
appeal of this issue, the Board does not have jurisdiction to 
address the issue of entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another person or on account of being housebound.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 (defining Board's 
jurisdiction).


FINDINGS OF FACT

1.  Private medical evidence received by the RO on March 17, 
1999, reflects that the appellant's headache disability was 
manifested by a prostrating headache approximately one time 
per month accompanied by daily tension headaches.

2.  VA medical evidence dated October 14, 1999, reflects that 
the appellant's headache disability was manifested by 
prostrating headaches occurring as frequently as twice a week 
and lasting several hours to a full day while only responding 
partially to Motrin.

3.  The disability picture caused by the appellant's headache 
disability is not so unusual as to render the application of 
the regular rating provisions impractical.

4.  The appellant submitted a formal claim for TDIU benefits 
that was received by the RO on July 31, 1996.

5.  In a January 1999 rating decision, the RO denied seven 
claims, including the appellant's TDIU claim; the appellant 
was notified of that decision and of his appellate rights 
that same month.

6.  The appellant submitted a Notice of Disagreement (NOD) as 
to the January 1999 rating action in January 1999; the RO 
issued a Statement of the Case (SOC) in July 1999, but the 
appellant did not submit a substantive appeal for the issue 
of TDIU.

7.  In this decision, the Board has assigned a 30 percent 
schedular evaluation for the appellant's service-connected 
headache disability effective from March 17, 1999.

8.  The appellant's service-connected disability as of March 
17, 1999, consisted of three orthopedic disabilities with 
evaluations combining to 40 percent; a headache disability 
evaluated as 30 percent disabling; 10 percent evaluations for 
rhinitis and gastritis disabilities; and noncompensable 
evaluations for hemorrhoid and skin disabilities.  These 
disabilities produced a combined evaluation of 70 percent.

9.  The appellant was unable to obtain or retain 
substantially gainful employment as a result of his service-
connected disabilities during the period between March 17, 
1999 and October 14, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but not more, for 
headaches have been met for a period prior to October 14, 
1999; specifically, the criteria were met beginning March 17, 
1999.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic 
Code 8100 (2004).

2.  The criteria for a rating in excess of 50 percent for 
headaches have not been met for the period beginning October 
14, 1999.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic 
Code 8100 (2004).

3.  The criteria for assigning an effective date of March 17, 
1999, but no earlier, for the assignment of a total rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
for Migraine.  Under this criteria, a 10 percent rating is 
assigned with characteristic prostrating attacks averaging 
one in 2 months over last several months.  The next higher or 
30 percent rating may be assigned with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  The highest or 50 percent rating may be 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100.

The appellant testified at his July 2004 Central Office 
hearing that his headaches were as severe in 1996 as they 
were currently.  He described these headaches as daily and 
continuous, lasting up to several hours and he said that they 
were at least nine on a pain scale of zero to ten.  See 
Hearing Transcript pp. 23 and 27.  The appellant also 
testified that his headache medications were increased before 
October 1999.  See Hearing Transcript pp. 25 and 27.

Review of the medical evidence of record reveals that the 
appellant was treated at VA facilities between 1994 and 2003.  
The 1994 treatment records do not include any mention of 
complaints of, or treatment for, any headaches.  In late 
1994, the appellant complained of increased stress due to 
school, but he did not complain of headaches.  Later, in 
March 1995, he reported decreased stress because he was not 
in school; again, he did not mention any headaches.  The 
appellant's problem list for 1994, 1995, 1996, while 
including abdominal pain, back pain, neck pain and skin 
rashes, did not include headaches.  

In November 1996, the appellant underwent a VA neurological 
examination; he reported that his headaches had been present 
since the 1980s and that they were slowly worsening.  He said 
that the pain would build and last for several hours.  The 
appellant also states that medication would temporarily ease 
the pain.  The examiner found the appellant to be 
neurologically negative and suspected muscle tension 
headaches.

VA treatment records dated in October 1997 reveal that the 
appellant complained of increased numbers and increased 
intensity of headaches.  He reported mild dull headaches for 
the previous six to eight weeks.  During a routine visit in 
December 1997, the appellant complained of occipital 
headaches with occasional dizziness, but no falls.  The 
appellant was noted to continue to have moderate to severe 
headaches of 7/10 or greater.

The appellant underwent a VA general medical examination in 
April 1998; he reported headaches.  The examiner felt that 
the appellant would be able to accomplish regular sedentary 
activity.  That same month, the appellant also underwent a VA 
neurology examination.  He described his headache pain as 
7/10 every day and he reported daily headaches for years.  
The neurologist stated the appellant was neurologically 
negative.

VA outpatient treatment records reveal that the appellant's 
occipital headaches were helped by the use of a muscle 
relaxant in April 1998.  His reflux and headaches were 
considered controlled in June 1998, and it was noted that he 
was doing well.  

The appellant submitted private medical records to the RO in 
March 1999; these records reflect that the appellant sought 
treatment from a chiropractor in November 1998, and in March 
1999.  The record dated in November 1998 states that the 
appellant reported having migraine headaches approximately 
one time per month accompanied by daily tension headaches.  
The March 1999 record indicates that the appellant complained 
of intermittent headaches that were only mildly relieved by 
Motrin.  

In October 1999, the appellant sought VA care because his 
headaches were coming on more frequently recently (as often 
as twice a week) and because the headaches were more severe, 
lasting from several hours to a full day and only responding 
partially to Motrin.  The appellant's June 2000 VA outpatient 
records indicate that he complained of his usual basic 
problems, to include intractable headaches that occurred on a 
daily basis and that were severely debilitating.  

In March 2001, the appellant was noted to be taking Vicodin 
for bilateral radiating back pain that was 8-9/10.  He was 
also being treated for neck pain, carpal tunnel syndrome and 
bilateral foot pain.  In June 2001, he underwent a lumbar 
compression procedure.  In October 2001, the appellant 
described his headaches as being in the middle of his head 
and 7/10.  He was still taking Vicodin.  

In July 2002, the appellant reported an increase in the 
intensity and frequency of his headaches to two to three per 
week.  He said these headaches were usually relieved by sleep 
and that he also had daily headaches; the dosage of his 
prescribed medications was increased.  In November 2002, the 
appellant was started on Verapamil and Imitrex.  

In April 2003, the appellant described his headache as a 
throbbing pain behind the eyeball that would start dull and 
increase in intensity.  He reported a dull headache three to 
four times per month that lasted up to one day.  He said the 
headache would go away with rest and ibuprofen.  In December 
2003, the appellant complained of low back pain and headache 
pain that was 5/10.  The plan was for him to continue on 
Gabapentin for prophylaxis and Sumatriptan prn.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence supports a schedular rating 
of 30 percent, but not more.  This is based on the private 
medical treatment reports received by the RO on March 17, 
1999, that indicate that the appellant suffered a prostrating 
headache approximately once a month; since the treatment was 
rendered a few months prior to the RO's receipt of the 
private record, there is an indication that the 
characteristic prostrating attacks had occurred on an average 
of once a month over the previous several months.  However, 
it was not until the October 14, 1999 VA outpatient treatment 
report that there was any clinical documentation that the 
appellant's prostrating headaches occurred as frequently as 
twice a week.  Accordingly, the Board finds that a 30 percent 
rating is the appropriate evaluation in this case beginning 
March 17, 1999, and that the degree of impairment resulting 
from the service-connected headaches in this case did not 
more nearly approximate the next higher (50%) rating prior to 
October 14, 1999.  38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 
8100.

As set forth above, the appellant also seeks entitlement to a 
rating in excess of 50 percent for his headache disability 
beginning October 14, 1999.  The currently assigned 50 
percent evaluation is the maximum rating available under 
Diagnostic Code 8100.  Notwithstanding the above discussion, 
a rating in excess of a maximum schedular evaluation for a 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's chronic 
headache disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for his headaches, nor 
has he required any extensive treatment beyond medication and 
rest.  The appellant has not offered any objective evidence 
of any symptoms due to the chronic headaches that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

The findings needed for an evaluation in excess of 50 percent 
were not demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for the appellant's 
chronic headaches beginning October 14, 1999, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (2001).

II.  Earlier effective date

After a thorough review of the evidence of record, the Board 
finds that the criteria for assigning an effective date 
earlier than October 14, 1999 for the grant of a total rating 
based on individual unemployability due to service-connected 
disability have been met.  Based on the decision above 
granting a 30 percent evaluation for the headache disability 
effective March 17, 1999, the Board finds that the criteria 
for assigning an effective date of March 17, 1999 for the 
grant of a total rating based on individual unemployability 
due to service-connected disability have been met.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of October 14, 1999 for 
the TDIU evaluation, the initial inquiry concerns whether 
there was a claim for increased rating filed before the 
current effective date of the TDIU evaluation in October 
1999.

The appellant submitted a formal claim for TDIU benefits via 
a VA Form 21-8940 that was received by the RO on July 31, 
1996.  In a January 1999 rating decision, the RO denied seven 
claims, including the appellant's TDIU claim; the appellant 
was notified of that rating decision and of his appellate 
rights that same month.  The appellant submitted a Notice of 
Disagreement (NOD) as to all seven denials in the January 
1999 rating action in January 1999.  Thereafter, the RO 
issued a Statement of the Case (SOC) in July 1999, but the 
appellant did not submit a substantive appeal for the issue 
of TDIU.  The January 1999 denial of the appellant's claim of 
entitlement to TDIU is, therefore, final, as no appropriate 
collateral attack of that decision has been initiated.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, disabilities 
resulting from common etiology or a single accident, and 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, etc., will be considered as one disability.  
38 C.F.R. § 4.16(a).

Pursuant to the Board's action above, a 30 percent evaluation 
has been assigned for the appellant's headache disability, 
effective March 17, 1999, the date of the RO's receipt of 
private medical evidence.  As a result of that increased 
evaluation, on March 17, 1999, the appellant's service-
connected disabilities consisted of three orthopedic 
disabilities with evaluations combining to 40 percent; a 
headache disability evaluated as 30 percent disabling; 10 
percent evaluations for rhinitis and gastritis disabilities; 
and noncompensable evaluations for hemorrhoid and skin 
disabilities.  These disabilities produced a combined 
evaluation of 70 percent beginning March 17, 1999.  
Therefore, as of that date, the appellant met the percentage 
criteria for consideration of a total disability rating as 
set forth in 38 C.F.R. § 4.16(a), in that he had one 40 
percent disability in combination from three disabilities of 
the orthopedic system, plus sufficient additional disability 
to bring the combined rating to 70 percent.

In this case, the January 1999 rating decision denial of TDIU 
is final.  Neither it nor any claim that precipitated it may 
be used as a basis for the assignment of an earlier effective 
date for the TDIU rating.  After careful review of the 
evidence of record, the Board finds no evidence of an earlier 
informal claim for an increased rating or a total rating 
meeting the requirements of 38 C.F.R. § 3.155 and 38 C.F.R. 
§ 3.157 filed following the RO's January 1999 final decision 
and prior to the currently assigned effective date of March 
17, 1999.  In this connection, the Board notes that there is 
no VA medical evidence of record demonstrating that the 
appellant was medically determined to be unemployable due to 
service-connected disabilities prior to March 17, 1999, when 
private medical evidence showing entitlement to an increased 
evaluation for the headache disability was received by the RO 
and that, therefore, the assignment of an effective date 
earlier than March 17, 1999 (the date private medical 
evidence was received) for the grant of the total rating 
based on individual unemployment is not warranted.  

Again, there is no VA medical evidence of record dated within 
the delimiting period demonstrating that the appellant was 
medically determined to be unemployable due to service-
connected disabilities prior to March 17, 1999.  Therefore, 
the assignment of an effective date earlier than March 17, 
1999, the date private medical evidence demonstrating 
entitlement was received by the RO, for the grant of the 
total rating based on individual unemployment is not 
warranted.


III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for a higher rating and 
for TDIU.  The RO sent the appellant letters, in May 2001, 
August 2001, November 2003, December 2003, and February 2004, 
that informed him of what the evidence had to show to 
establish entitlement, what evidence was still needed and 
what VA's duty was in obtaining evidence for his claim.  The 
July 1999 Statement of the Case (SOC) included the 
requirements under Diagnostic Code 8100, as well as the text 
of 38 C.F.R. § 4.16.  The appellant was informed of the 
requirements for an earlier effective date in the March 2004 
Supplemental Statement of the Case (SSOC).  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded several 
VA examinations over the years and his VA medical records 
have been associated with the claims file.  Private medical 
records have also been associated with the claims file.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in May 2001, in the SOC issued in May 
2003, and in the SSOC issued in March 2004.  The appellant 
did not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  In May 2004, the appellant was informed that he 
could submit additional evidence to the Board; thereafter the 
appellant provided hearing testimony and submitted written 
argument.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, there is no duty to 
assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

A 30 percent rating for headaches beginning March 17, 1999, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased rating in excess of 50 percent for the 
appellant's headache disability is denied beginning October 
14, 1999.

Entitlement to an effective date of March 17, 1999, but no 
earlier, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


